SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X February 22, 2016 PRESS RELEASE CSN Average Closing Price below NYSE Continued Listing Standards On January 21, 2016 the New York Stock Exchange (“NYSE”) informed Companhia Siderúrgica Nacional (the “Company”) that the price of the Company´s American Depositary Shares (“ADSs”), each representing one ordinary share of the Company, has fallen below the NYSE´s continued listing standard. Such standard requires a minimum average closing price of $1.00 per ADS over 30 consecutive trading days. Under NYSE rules, the Company needs to comply with the minimum share price requirement within 6 months from such notice. During the interim period, the Company´s ADSs will continue to be listed and traded on the NYSE, subject to the Company´s compliance with other NYSE continued listing requirements. The Company intends to undertake the necessary measures to comply with such requirement and is considering the available alternatives. Any such measures requiring shareholder consent shall be proposed to the shareholders no later than its next annual meeting. The NYSE notice does not affect the Company´s business operations or its Securities and Exchange Commission reporting requirements and does not conflict with or cause an event of default under any of the Company´s material debt or other agreements. Companhia Siderúrgica Nacional 1 Escritório Central Av. Brigadeiro Faria Lima, 3400 – 20º andar - Edificio Financial Faria Lima Center Cep: 04538-132 - São Paulo - SP SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 22, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
